Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2022

                                      No. 04-22-00584-CV

                                   Raynelle MCCATHERN,
                                           Appellant

                                                v.

                                     IVY APARTMENTS,
                                          Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV01871
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Appellant attempts to appeal the trial court’s judgment awarding possession of real
property to appellee Ivy Apartments. The trial court signed the judgment on July 13, 2022. The
notice of appeal was due August 12, 2022. See TEX. R. APP. P. 26.1. A motion for extension of
time to file the notice of appeal was due on August 29, 2022. See TEX. R. APP. P. 26.3. Appellant
filed her notice of appeal on September 8, 2022. Appellant did not file a motion for extension of
time to file her notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
“once the period for granting a motion for extension of time under Rule [26.3] has passed, a
party can no longer invoke the appellate court’s jurisdiction.” Id.

       We therefore ORDER appellant to file, on or before October 20, 2022, a response
showing cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails
to respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
All deadlines in this appeal are suspended until further order of the court.

       Entered on this 20th day of September, 2022.
                                                PER CURIAM




Attested to: ______________________________
              MICHAEL A. CRUZ, Clerk of Court